DETAILED ACTION
Amendment filed on 07/19/2021.
Claims 1-6, 9, 11-13, 15-20, 22-24 and 49 are pending.
Claims 7-8, 10, 14, 21 and 25-48 are cancelled.
Claims 1-6, 9, 11-13, 15-20, 22-24 and 49 are allowed.


REASONS FOR ALLOWANCE
The present invention is directed to method and device for code block grouping.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wherein a granularity of a code block group is determined to adjust the mapping of the code block and the code block group, the granularity of the code block group is determined based on the importance of data to be transmitted, and a code block group comprising important data has a smaller granularity than a code block group comprising less important data, in combination with other claim limitation in the claim.
Each independent claim identifies the uniquely distinct features: regarding claim 4, wherein one or more of the following information is determined to adjust the mapping of the code block and the code block group: the number of feedback bits; a granularity of a code block; a granularity of a code block group; the number of the code block groups in a transport block; and the number of the code blocks in a code block group, in combination with other limitations in the claim.
The closest prior art, Toda et al., (US 9,236,918 B2) disclose conventional way a mapping unit maps code words into a transmission stream on a per code-block basis and 
The closest prior art, Pi et al., (US 9,525,513 B2) disclose conventional way a multiple code blocks are separated into different groups, and decoding the code bits of the resource elements within each group without waiting for a completed reception of a transport block to start decoding. Coded bits from multiple code blocks are separated into different groups, and the code blocks containing coded bits within each group are decoded. A first CRC is attached to the transport block and a second CRC is attached to at least one code block from the transport block. An improved channel interleaver design includes mapping from coded bits of different code blocks to modulation symbols, either singularly or in combination, fail to anticipate or render the above features obvious.
Claim 24 encompasses limitations that are similar to claim 1. Thus, claim 24 is allowed based on the same reasoning as discussed above.
Claim 17 encompasses limitations that are similar to claim 4. Thus, claim 17 is allowed based on the same reasoning as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.